Order, Supreme Court, New York County (Michael R. Ambrecht, J.), entered on or about September 19, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act, unanimously affirmed, without costs.
The court properly assessed points for the risk factor of failure to accept responsibility. The court had also presided at the time of defendant’s guilty plea and sentencing with regard to the underlying sex crime. After a thorough hearing pursuant to People v Hicks (98 NY2d 185 [2002]), the court had imposed an enhanced sentence on the ground that defendant had violated his plea agreement by failing to cooperate with the Department of Probation (9 Misc 3d 344 [2005]). The record supports the court’s conclusion that, in defendant’s situation, this lack of cooperation also amounted to failure to accept responsibility for his crimes, under the applicable risk factor. Concur—Tom, J.P., Saxe, Gonzalez, Buckley and Catterson, JJ.